 1                                                                  JS-6
 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11   Jesus Mata,                             Case No. 2:18-cv-05990-ODW (MAA)
12
                          Plaintiff,
                                             JUDGMENT
13          v.
14   California Medical Facility,
15
                          Defendant.
16

17         Pursuant to the Order Accepting Findings and Recommendations of
18   United States Magistrate Judge,
19         IT IS ADJUDGED that the Complaint and entire action is dismissed
20   without prejudice.
21

22   DATED:
23
     January 4, 2019                     ____________________________________
24                                                OTIS D. WRIGHT II
                                           UNITED STATES DISTRICT JUDGE
25

26

27

28
